DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including each of the bookmarks comprises metadata indicating additional information on each of the selected sections, and viewpoint information indicating a viewing angle for each of the selected sections within the at least one 3D video, display the stored bookmarks on the display, in response to detecting selection of at least two bookmarks from among the displayed bookmarks, generate a link content by linking the at least two selected bookmarks such that images corresponding to the at least two selected bookmarks are sequentially played according to an order of the at least two selected bookmarks, wherein, during playback of a preceding bookmarked section of the generated link content, a next bookmarked section is requested for inclusion in the generated link content within a predetermined time prior to termination of the playback of the preceding bookmarked section, and wherein the link content comprises address information, the additional information and the viewpoint information of the 3D video corresponding to each of the at least two selected bookmarks. Inter alia, independent claims 13 and 15 are allowable for similar reasons. The closest prior art of Khalid (USPPGPubN 20170286993) teaches in response to user input to access the virtual reality media content of a particular immersive virtual reality world (e.g., a user selection of a particular link from the selection of links and receive metadata, video and audio wherein the metadata file  comprising a time parameter, positional parameter may include both x and y components, which may be expressed in degrees in relation to axes, Fig. 17/ items 1610, 1704-n, [0101]-[0111]. The reference of Phillips (USPPN 10356387) teaches the first bookmark 2704A and the second bookmark 2704B generating content with two bookmarks, Figs. 27A-C, C 48: L 53-67-C 49: L1-24. None of references of records teach generate a link content by linking the at least two selected bookmarks such that images corresponding to the at least two selected bookmarks are sequentially played according to an order of the at least two selected bookmarks, wherein, during playback of a preceding bookmarked section of the generated link content, a next bookmarked section is requested for inclusion in the generated link content within a predetermined time prior to termination of the playback of the preceding bookmarked section.

Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 12, 2022